06/23/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

 CHRISTOPHER H. MARTIN v. MIKE PARRIS, WARDEN, AND STATE
                     OF TENNESSEE

                 Appeal from the Criminal Court for Morgan County
                    No. 2019-CR-52 Jeffery H. Wicks, Judge
                      ___________________________________

                           No. E2019-01500-CCA-R3-HC
                       ___________________________________

The pro se Petitioner, Christopher H. Martin, appeals from the Morgan County Criminal
Court’s order summarily denying his petition for a writ of habeas corpus. The State has
filed a motion to affirm the habeas corpus court’s judgment pursuant to Rule 20 of the
Tennessee Court of Criminal Appeals. Following our review, we conclude that the
State’s motion is well-taken and affirm the judgment of the habeas corpus court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
               Pursuant to Rule 20 of the Court of Criminal Appeals.

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Christopher H. Martin, Pro Se, Wartburg, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General; Jeffrey D. Zentner, Assistant Attorney General; and Russell
Johnson, District Attorney General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

                                  Factual Background

       This court’s recitation of facts stated in the Petitioner’s appeal from the denial of
post-conviction relief sets forth the procedural history of this case.

       On August 22, 1996, petitioner pleaded guilty to one count of child
       molestation and one count of statutory rape in Chattooga County, Georgia.
       The Georgia court sentenced him to two consecutive terms of twenty years,
       of which the first would be served in confinement and the second
       suspended to probation. On May 21, 1997, petitioner pleaded guilty in
       Hamilton County, Tennessee, to two counts of rape of a child. According
       to the plea agreement, appended as an exhibit to petitioner’s post-
       conviction petition, petitioner agreed to serve two twenty-five-year
       sentences at one hundred percent. The Tennessee sentences were to be
       served concurrently with each other and with his Georgia sentences. At the
       plea submission hearing, petitioner asked whether he would be “housed” in
       Tennessee, and the trial court responded that the decision was left to the
       two departments of correction. Subsequently, petitioner was confined in
       Georgia for many years. During that time, he filed numerous motions and
       petitions in various courts, some of which he appended to his post-
       conviction petition. In general, the documents reveal that petitioner
       believed he would be forced to serve his Tennessee sentences consecutively
       to his Georgia sentences in contravention of his plea agreement. According
       to his appellate brief, petitioner was transferred to Tennessee on July 27,
       2012.

               Petitioner filed the instant petition for post-conviction relief on July
       25, 2013. Among other issues, the key allegation presented in his petition
       is that his plea agreement included conditions that he would be housed in
       Tennessee and that if he were to return to Georgia, his Tennessee and
       Georgia sentences would be “co-terminus.” Petitioner argued that the State
       of Tennessee first breached his plea agreement when he was returned to
       Georgia and then again when he was transferred to Tennessee. The post-
       conviction court summarily dismissed the petition as untimely. In its
       August 28, 2013 order, the post-conviction court stated that nothing in the
       petition or in the appended exhibits supported petitioner’s contention that
       the State breached its plea agreement and, consequently, that no breach
       occurred after the expiration of the statute of limitations that would toll the
       application of the statute. Subsequently, petitioner filed an untimely notice
       of appeal on October 15, 2013.


Christopher H. Martin v. State, No. E2013-02343-CCA-R3-PC, 2014 WL 1396678, at *1
(Tenn. Crim. App. Apr. 9, 2014), perm. app. denied (Tenn. Sept. 19, 2014). This court
affirmed the post-conviction court’s order summarily dismissing the petition as untimely.
Id. at *3. This court’s opinion also notes that the post-conviction court sua sponte
corrected a clerical error on the judgments to accurately reflect the award of pretrial jail
credits. Id. at *1, n1.



                                            -2-
       On June 18, 2019, the Petitioner filed a pro se petition for a writ of habeas corpus
alleging that his convictions were void because the trial court failed to award sentence
reduction credits the Petitioner alleges were required as terms of the plea agreement, that
his plea was involuntarily entered as the result of the ineffective assistance of counsel,
and that the State breached the plea agreement for failing to ensure that sentence
reduction credits were noted on the judgments. On July 31, 2019, the habeas corpus
court summarily denied relief. The Petitioner filed a timely notice of appeal with this
court. Following the Petitioner’s filing of the brief, the State filed a motion asking this
court to affirm the habeas corpus court’s judgment by memorandum opinion pursuant to
Tennessee Court of Criminal Appeals Rule 20. The Petitioner has not filed a response to
the State’s motion.

                                         Analysis

        Habeas corpus relief is generally available to “[a]ny person imprisoned or
restrained of liberty” whose judgment is void or whose sentence has expired. T.C.A. §
29-21-101 (2012); see Tucker v. Morrow, 335 S.W.3d 116, 119-20 (Tenn. Crim. App.
2009). A petitioner has the burden of proving by a preponderance of the evidence that a
judgment is void or that a sentence has expired. State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void judgment exists if it appears from the face of the
judgment or the record that the convicting court lacked jurisdiction or authority to
sentence the defendant or that the defendant's sentence has expired. Archer v. State, 851
S.W.2d 157, 161 (Tenn. 1993); see Moody v. State, 160 S.W.3d 512, 515 (Tenn. 2005).
In contrast, “[a] voidable judgment is one that is facially valid and requires proof beyond
the face of the record or judgment to establish its invalidity.” Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007); see State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).

        Post-conviction relief, not habeas corpus relief, is the appropriate avenue of relief
for certain voidable judgments. T.C.A. § 40-30-103 (2012); see Vaughn v. State, 202
S.W.3d 106, 115 (Tenn. 2006). A habeas corpus court may dismiss a petition for relief
without an evidentiary hearing or the appointment of counsel when the petition fails to
state a cognizable claim. Yates v. Parker, 371 S.W.3d 152, 155 (Tenn. Crim. App. 2012);
see T.C.A. § 29-21-109 (2012). The question of whether habeas corpus relief should be
granted is a question of law, and this court will review the matter de novo without a
presumption of correctness. Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).


       The Petitioner argues that his judgments are void because the trial court failed to
award sentence reduction credits that the Petitioner claims were contemplated as a term
of the plea agreement. He also argues that the failure to award sentence reduction credits
constitutes a breach of his plea agreement and that his guilty pleas were unknowingly and
                                            -3-
involuntarily entered due to the ineffective assistance of counsel. We note that the
Petitioner conflates the trial court’s award of pretrial jail credits and the Department of
Correction’s award of sentence reduction credits. In any event, “a claim based on a trial
court’s failure to award pretrial jail credits is not cognizable in the context of a petition
for habeas corpus relief.” Steven Anderson v. Russell Washburn, Warden, __ S.W.3d __,
__, No. M2018-00661-SC-R11-HC, 2019 WL 3071311, at*1 (Tenn. June 27, 2019)
(order); see also Dontell Sawyer v. State, No. E2019-00187-CCA-R3-HC, 2019 WL
5079358, at *2 (Tenn. Crim. App. Oct. 10, 2019). Likewise, a claim for the award of
sentence reduction credits is not cognizable in a habeas corpus proceeding. Tucker v.
Morrow, 335 S.W.3d 116, 122 (Tenn. Crim. App. 2009), overruled on other grounds by
State v. Brown, 479 S.W.3d 200 (Tenn. 2015). This court has also held that an allegation
concerning the breach of a plea agreement is not cognizable in a habeas corpus
proceeding. See Antonio M. Miller v. Joe Easterling, Warden, No. W2009-02175-CCA-
R3-HC, 2010 WL 2787686, at *2 (Tenn. Crim. App. July 15, 2010). Finally, a claim
concerning the voluntariness of a guilty plea and the effective assistance of counsel is not
cognizable in a habeas corpus proceeding. See Thomas Ernest Young v. State, No.
M2016-02333-CCA-R3-HC, 2018 WL 444202, at *4 (Tenn. Crim. App. Jan. 17, 2018).
Therefore, we conclude that the Petitioner is not entitled to habeas corpus relief and
affirm the judgment of the habeas corpus court.

                                        Conclusion

       When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is
not a determination of guilt and the evidence does not preponderate against the findings
of the trial court. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies
the criteria of Rule 20. Accordingly, the State’s motion to affirm by memorandum
opinion the judgment of the trial court denying habeas corpus relief is GRANTED. Upon
consideration of the foregoing and the record as a whole, we affirm the judgment of the
habeas corpus court pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.



                                          ______________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                            -4-